 BRISTOL CONVALESCENT HOME625BristolConvalescentHome,IncandConnecticutStateFederationofTeachers/FederationofNurses and Health Professionals,AFT/AFL-CIOBristol Convalescent Home,IncandBristol Conva-lescentHome Grievance CommitteeCases 39-CA-1315, 39-CA-1471, 39-CA-1324,39-CA-1419, 39-CA-1420, and 39-CA-1469April11, 1989DECISION AND ORDERBY MEMBERS JOHANSEN,CRACRAFr, ANDHIGGINSOn September 30, 1983, Administrative LawJudge Harold B Lawrence issued the attached decisionThe Respondent filed exceptions and a sup-porting briefThe National Labor Relations Board has delegated its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions,1 as modified below, and to adopt therecommended Order as modified and set forth infull below1A principal issue presented in this case iswhether the Respondent violated Section 8(a)(3)and (1) of the Act by refusing to reinstate serviceand maintenance unit employees who engaged in asympathy stake from June 14 until August 8, 1982,when they unconditionally offered to return towork The Respondent's primary defense is that thesympathy strikers were engaged in unprotected ac-tivitybecause they had violated the no-strikeclause in the collective-bargaining agreement be-tween the Respondent and the Bristol Convales-cent Home Grievance Committee (the Committee)The judge found that the sympathy strikers werenot acting in breach of their contract, and that theRespondent therefore violated the Act as allegedWe agree, but our analysis of this issue is based onthe standards set forth inIndianapolis Power Co,273 NLRB 1715 (1985)(Indianapolis Power 1), remanded sub nomElectricalWorkers IBEW Local1395 v NLRB,797 F 2d 1027 (D C Cir 1986), de-cision on remand 291 NLRB 1039 (1988)(Indianap-olisPower II),which issued subsequent to thejudge's decision 2InIndianapolis Power II,the Board reaffirmedthe rule ofIndianapolis Power I,but abjured appli-cation of that rule to create an irrebuttable pre-sumption that a broad no-strike clause bars sympa-thy strikesIn sum, the Board stated[W]e continue to believe that a broad no-stakeclause should properly be read to encompasssympathy strikes unless the contract as awhole or extrinsic evidence demonstrates thatthe parties intended otherwise In deciding theissue of whether sympathy strikes fall within ano-strike provision's scope, the parties' actualintent is to be given controlling weight and ex-trinsic evidence should be considered as an in-tegral part of the analysis 3The contract at issue here was in effect fromJanuary 1, 1980, to December 31, 1982, with a con-ditionalprovision for automaticannualrenewalthereafterArticle 15 of this contract statesIt is mutually agreed by the parties to thisAgreement that there shall be no strike, slow-down, walkout or stoppage of work by theCommittee, nor shall there be any lockout bythe Employer during the life of this Agree-ment, and that any difference or misunder-standing that may arise between the contracting parties shall be amicably adjusted by andbetween the parties themselves, and if the parties themselves cannot amicably adjust the difference, then the matter shall be referred to ar-bitration, as provided for in this Agreement 4We find that the foregoing language, read as awhole, is not sufficient to bar sympathy strikes Al-though this language is in a contractual article sep-arate from those containing grievance and arbitra-tion provisions and it expressly bars a broad rangeof job actions, the specific reference to arbitrabilityindicates that the no-strike provision is functionallyrelated to arbitration and intended to be in effectonly when disputes could be resolved by the arbi-tration process Indeed, the no-strike clause and theprovision for referring differences or misunder-standings to the arbitration procedure are not onlyin the same contract article but are part of a singlesentenceThis apparent relationship between theexpress no strike provision and arbitration warrantsi In accord with our analysis inTexaco Inc285 NLRB 241 (1987)we agree with the judge s conclusion that the Respondent violated Sec8(a)(3) and(1) by refusing to pay undisputedly accrued vacation pay tostriking nurses and to service and maintenance employees who honoredthe nurses picket lineWe find it unnecessary to pass on whether the Respondent also violated Sec 8(a)(5) by failing to pay the accrued vacationpay inasmuch as the make whole remedy for such a violation would notdiffer from the remedy for the violation found2 In agreeingwith his colleagues that the sympathy strikers did not actin breach of the parties contract Member Johansenhas applied the analysis setforth in hisconcurring opinion inIndianapolis Power Co (IndianapolisPower 11)supra3 291 NLRB 1039 10404 Arts 24 and 25 containthe parties grievance and arbitration provesions293 NLRB No 73 626DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDthe inference that the parties intended a narrowerlimitation on strikes than in cases involving an ex-press no-strike provision that is functionally independent from the arbitration process 5 As the sym-pathy strikers here refused to cross a picket line es-tablished by the Respondent's unrepresented nursesin support of their organizational strike, the underlying dispute was clearly not a difference or a mis-understanding ansing under the contract, and wasnot arbitrableAccordingly, the wording of thecontract, standing alone, does not bar the serviceand maintenance employees' actionFurthermore, extrinsic evidence does not demon-strate any broader intent with respect to the con-tractual ban on strikesExtrinsic evidence aboutthe parties' discussion and understanding when ne-gotiating the no-strike clause would be of great sig-nificance, but there is no such evidence in therecordThere is also no evidence concerning pastpractice or arbitral interpretationTo the extentthat it is relevant, testimony about the parties' un-derstanding of the clause at the time of the 1982strike or the 1983 unfair labor practice hearing isvaried and ambiguous The Respondent's adminis-trator,Archer, testified that she reminded serviceand maintenance employees before the strike thatthey did have a working contract-working agreement-that called for no work slowdown or strikeor anything that would affect their performanceinside the home And they were expected to showup on duty Monday the 14th " She further statedthat "those that did not come in were replaced "The Committee's vice president, Hutchins, testifiedthat the Respondent's officials warned that "wehad a contractual agreement that we would not goon strike, that we could lose our jobs if we didn'tyou know, play by the rulesThe Committee'schairman, Pearson, explained that he waited acrossthe street from the nurses' picket line because itstipulates in our contract that if we-well, it wouldbe a contract violation if we went anywhere nearthe strike or, you know, near the sidewalk whennurses were picketing "In light of the contract language, none of theforegoing testimony clearly evinces the parties'actual intenttowaive the right of service andmaintenance employees to participate in sympathystrikesThe testimony by Archer and Hutchins am-biguously implies either the potential for job loss,permissible if the right to strike were waived, orthe more limited consequence of replacement, per5 E gUnited States SteelCorp v NLRB711 F 2d 772 (7thCir 1983)The court there statedOf course in cases where an arbitration clauseand an express no strike clause are closely interwoven it may be reasonable to infer that the parties intended the two provisions to have the samescope712 F 2d at 777 CompareIndianapolis Power IIsupra 1040 fnI1 (no strike clause fully independent of arbitration clause)missible evenif the sympathy strike were protect-ed Pearson s testimony is even more unclear, sug-gesting the view that the contract proscribed phys-ical proximity to the nurses' picket line or strikeaction In sum, viewing the inconclusive extrinsicevidence in light of the contract language expresslyrelating the strike waiver to arbitrability, we findthat the Committee had not waived the right ofunit employeesto engagein a sympathy strike2 In the judge's conclusions of law and recom-mended Order, as well as at various other points inthe judge's decision, he indicated that the Respondent had violated Section 8(a)(3) and (1) not only byrefusing to reinstate 20 sympathy strikers whosigned anunconditional offer to return to work onAugust 8, 1982, but also bydischargingthese indi-vidualsAlthough Administrator Archer's testimo-ny and the parties'argumentson brief are inconsistent insometimes characterizing the Respond-ent's actions as replacing and refusing to reinstateand sometimes characterizing them as termination 6the relevant complaint allegations and the prepon-derance of the testimony indicate that the Respond-ent did not discharge the strikers but did viewthem as replaced Accordingly, we shall modifythe judge'sconclusionsof law and recommendedOrder by deleting references to the unlawful dis-charge of the strikersConsistent with the foregoing modification, theRespondent excepts to the judge's remedial recom-mendationsrequiring it to offer the 20 discriminatees immediatereinstatement and backpay datingfrom their August 8, 1982 offer to return to workIn accord with precedent governing the rights ofthese strikers,7 the Respondent's argument that itshould be required only to honor a hiring prefer-ence for the strikers would be meritorious if it hadproved that all 20 discriminatees had been perma-nently replaced prior to their offer to return towork and remained replaced thereafter6 For instance in addition to the testimony referred to in sec 1 aboveArcher testified as follows in response to leading cross examination bycounselfor the General CounselQ You testified that all of these members of the Grievance Committee who didn t come in on the first two days of the strike werereplaced-A Um hum-Q -under the contractA Yes sirQ I mean they were terminatedA They were replaced on the job yesQ The contract gave you a right to terminate themA They voluntarily quit their job as far as we were concernedQ So you terminated themA Its a matter of semantics I would assume so yes[Tr 191-192 ]7La,dlaw Corp171NLRB 1366 (1968) enfd 414 F 2d 99 (7th Cir1969) cert denied 397 U S 920 (1970) BRISTOL CONVALESCENT HOMEAccording to the record, however, only nine ofthese individuals had undisputedly been replaced asof August 8, 1982 8 Further, Archer admitted anduncontroverted documentary evidence substantiatesthat from August 17, 1982, until no later than Janu-ary 17, 1983, the Respondent hired 21 new employ-ees as nurses aides, the job classification for posi-tions held by the replaced employees For reasonsset forth in the judge's decision, we agree that thealleged legitimate reasons for refusing to considerthe former sympathy strikers for reinstatementwere pretextualAccordingly,we affirm thejudge's conclusion that the Respondent unlawfullyrefused to reinstate 20 sympathy strikers9 who offered to return to work, and we adopt his recom-mendation that the Respondent must offer each dis-criminatee immediate reinstatementWe shall leaveto compliance proceedings, however, for purposesof computing the initial date of the backpay period,the determination of when the Respondent shouldhave reinstated those nine discriminatees who hadbeen replaced by August 8, 1982 10AMENDED CONCLUSIONS OF LAWISubstitute the following for Conclusion ofLaw 5(a)"(a)Refusing to reinstate the following namedemployees because they refused to cross a picketline established by CSFT on June 14, 1982 StuartHutchins, Robert Piring, Abraham Pearson, DonnaParenti,Helen Swanson, Virginia Briggs, DorothyCoppola, Brenda Eastman, Carrol Edwards, SusanGennett, Nelly Goff, Heidi Kottke, Jean Perkins,Ann Marie Skorupski, Maureen Soucy, Susan Thibodeau, Anna Marie Ross, Lisa Belanger, GenevaEarls, and Janice Palance "8G C Exh6 a document providedby theRespondent and authenticated byArcher liststhe following as having been replaced Donna ParentiHelen Swanson Virginia BriggsDorothy CoppolaSusan GennettHeidi Kottke Jean Perkins Ann Mane Skorupski and Susan ThibodeauAlthough that document also lists discnminatee Abraham Pearson ashaving been replaced by KarenFellows onJune 15 1982Archer testifledthat Fellows became recreationdirector in July(replacingMarilynVanBeverenwhom the Respondent unlawfully discharged a monthlater)Consequently the evidence indicates that Pearson s position wasvacant on August 88Although the complaint alleged the names of an additionalfive individuals as sympathy striker discnminatees there are no exceptions to thejudge s exclusion of these individuals because they did not signthe offerto returntoworkand there is no specific evidence identifying any ofthem as participants in the sympathy strikeThere alsoare no exceptionsto the judge s failure to include as discnminatees the names of two mdividuals who signed the offer to return to work but were not alleged asdiscnmmatees in the complaint10 In accordance with our decision inNew Horizonsfor theRetarded283 NLRB 1173 (1987) interest on and after January 1 1987 shall becomputed at the short term Federal ratefor theunderpayment of taxesas set out in the 1986 amendmentto 26 US C § 6621 Interest onamounts accrued prior to January 1 1987(the effective date ofthe 1986amendmentto 26 U S C § 6621) shall becomputed in accordance withFlorida Steel Corp231NLRB651 (1977)6272Delete the reference to Section 8(a)(5) in Conclusion of Law 6ORDERThe National Labor Relations Board orders thatthe Respondent, Bristol Convalescent Home, Inc,Bristol,Connecticut, its officers, agents, successors,and assigns, shall1Cease and desist from(a)Doing any of the following things in order toinduce employees to reject any labor organizationas their collective-bargaining representative or toabandon a strike promising increased wages, pen-sion benefits, job security, and improved workingconditions, threatening employees with closure ofthe business, and soliciting employees to support acompany union(b)Refusing to pay accrued vacation pay tostriking employees or to employees who honortheir picket line(c)Discharging employees who actively supporttheir Union(d)Refusing to reinstate employees, after theirunconditional offer to return to work, because theyrefused to cross the picket line set up by otherstriking employees(e)Refusing to bargain collectively with theBristolConvalescent Home Grievance Committeeby refusing its request to supply relevant informa-tion needed by it to perform its duties as collectivebargaining representative of the employees in thefollowing appropriate unitAll service and maintenance employees, in-cluding employees in the dietary department,nursing department, housekeeping department,maintenance department, laundry departmentand administrative aides, recreation directors,patient care coordinator, administrator's aide,but excluding registered nurses, licepsed practical nurses, clericals, supervisors and guards,asdefined in the National Labor RelationsAct(f)Unilaterally and without consent of the Bris-tolConvalescent Home Grievance Committee fail-ing and refusing to remit dues deducted from em-ployees' paychecks pursuant to the provisions ofthe collective-bargaining agreement between theRespondent and the Committee(g) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act2Take the following affirmative action neces-sary to effectuate the policies of the Act 628DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(a)OfferMarilyn VanBeveren, Stuart Hutchins,Robert Piring, Abraham Pearson, Donna Parenti,Helen Swanson, Virginia Briggs, Dorothy Cop-pola,BrendaEastman,CarrolEdwards, SusanGennett, Nelly Goff, Heidi Kottke, Jean Perkins,Ann Marie Skorupski, Maureen Soucy, Susan Thi-bodeau, Anna Marie Ross, Lisa Belanger, GenevaEarls, and Janice Palance immediate and full reinstatement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority or any otherrights or privileges previously enjoyed, and makethem whole for any loss of earnings and other ben-efitssuffered as a result of the discriminationagainst them in the manner set forth in the attachedjudge's decision, as modified in this decision(b)Remove from its files any references to theunlawful discharge of Marilyn VanBeveren and tothe unlawful refusal to reinstate any of the otheremployees named in paragraph 2(a) of this Order,and notify them in writing that this has been doneand that evidence of these unlawful actions will notbe used against them in any way(c) Pay all accrued and unlawfully withheld vacation pay owing to the following employees withinterest computed in the manner set forth in thisdecisionBarbara BelangerClaudia ConnellySandra FestaCarol MalteiusRobert PiringHelen SwansonBrenda EastmanNelly GoffMaureen SoucyAnna Mane RossJanice PalanceMarilyn PoirerJoanne HouleLinda DormanEva SheetsAbraham PearsonTanya SakowskiMabel HallsteinClara PosaStuart HutchinsDonna ParentiDorothy CoppolaCarrol EdwardsHeidi KottkeAnn Marie SkorupskiLisa BelangerVirginia BriggsSusan GennettJean PerkinsSusan ThibodeauGeneva Earls(d) Furnish, in timely and updated fashion, to theBristol Convalescent Home Grievance Committee,the following information that it has requested andthat is relevant to its duties as collective-bargainingrepresentative the names, dates of hire, titles, ornames of positions and rates of pay for all individ-uals hired into the above-described bargaining unitsince June 1, 1982, as well as the amount of duesdeducted for each bargaining unit employee sincethat date(e)Remit to the Bristol Convalescent HomeGrievanceCommittee all union dues deductedfrom the paychecks of employees in the above-described bargainingunitsince the date of the lastsuch remittancewith interest computed in themanner set forth in this decision(f)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder(g)Post at its facility inBristol,Connecticut,copies of the attached notice marked "Appendix "i i Copies of the notice, on forms provided bythe Regional Director for Region 34, after beingsigned by the Respondent's authorized representative, shall be posted by the Respondentimmediately upon receiptand maintainedfor 60 consecutivedays in conspicuousplaces includingallplaceswhere notices to employees are customarily postedReasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any othermaterial(e)Notify theRegionalDirector in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply" If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted byOrder ofthe NationalLabor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT do any of the following things inorder to induce employees to reject any labor orga-nization as their collective-bargaining representa-tive or to abandon a strike promising increasedwages, pension benefits, job security, and improvedworking conditions, threatening employees withclosure of the business, and soliciting employees tosupport a company unionWE WILL NOT refuse to pay accrued vacationpay to striking employees or to employees whohonor their picket lineWE WILL NOT discharge employees who activelysupport their Union BRISTOL CONVALESCENT HOMEWE WILL NOT refuse to reinstate employees,after their unconditional offer to return to work,because they refused to cross the picket line ofother striking employeesWE WILL NOT refuse to bargain collectively withtheBristolConvalescent Home Grievance Com-mittee by refusing its request to supply relevant in-formation needed by it to perform its duties as collective-bargaining representative of the employeesin the following appropriate unitAll service and maintenance employees, in-cluding employees in the dietary department,nursing department, housekeeping department,maintenance department, laundry departmentand administrative aides, recreation directors,patient care coordinator, administrator's aide,but excluding registered nurses, licensed prac-tical nurses, clericals, supervisors and guards,as defined in the National Labor RelationsActWE WILL NOT unilaterally and without the con-sent of the Bristol Convalescent Home GrievanceCommittee fail and refuse to remit dues deductedfrom employees' paychecks pursuant to the provi-sions of the collective bargaining agreement be-tween the Respondent and the CommitteeWE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 ofthe ActWE WILL offer to Marilyn VanBeveren, StuartHutchins, Robert Piring, Abraham Pearson, DonnaParenti,Helen Swanson, Virginia Briggs, DorothyCoppola, Brenda Eastman, Carrol Edwards, SusanGennett,Nelly Goff, Heidi Kottke, Jean Perkins,Ann Marie Skorupski, Maureen Soucy, Susan Thi-bodeau, Anna Mane Ross, Lisa Belanger, GenevaEarls, and Janice Palance immediate and full rein-statement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority or any otherrights and privileges previously enjoyed and WEWILL make them whole for any loss of earningsand other benefits resulting from discriminationagainst them, less any net interim earnings, plus in-terestWE WILL remove from our files any referencesto the unlawful discharge of Marilyn VanBeverenand to the unlawful refusal to reinstate any of theemployees listed above and we will notify all ofthese employees in writing that this has been doneand that these unlawful actions will not be usedagainst them in any wayWE WILL pay all accrued and unlawfully with-held vacation pay with interest owing toBarbara BelangerClaudia ConnellySandra FestaCarol MalteiusRobert PiringHelen SwansonBrenda EastmanNelly GoffMaureen SoucyAnna Marie RossJanice PalanceMarilyn PoirerJoanne HouleLinda DormanEva SheetsAbraham PearsonTanya SakowskiMabel HallsteinClara PosaStuart HutchinsDonna ParentiDorothy CoppolaCarrol EdwardsHeidi KottkeAnn Mane SkorupskiLisa BelangerVirginia BriggsSusan GennettJean PerkinsSusan ThibodeauGeneva Earls629WE WILL furnish, in timely and updated fashion,to the Bristol Convalescent Home Grievance Com-mittee, the following information that it has requested and that is relevant to its duties as collec-tive-bargaining representative the names, dates ofhire, titles, or names of positions and rates of payfor all individuals hired into the above-describedbargaining unit since June 1, 1982, as well as theamount of dues deducted for each bargaining unitemployee since that dateWE WILL remit to the Bristol ConvalescentHome Grievance Committee all union dues deduct-ed from the paychecks of employees in the above-described bargaining unit since the date of the lastsuch remittance with interestBRISTOL CONVALESCENT HOME, INCOtto P Witt Esq,for the General CounselAuerbach Labes & Woicikof New York New York forthe RespondentHAROLD B LAWRENCE Administrative Law JudgeThis case was tried before me on April 4 and 5, 1983 atHartfordConnecticutThe consolidated complaints arebased on charges filed against the Respondent, BristolConvalescent Home Inc, by the Connecticut State Federation of Teachers/Federation of Nurses and HealthProfessionals,AFT/AFL-CIO (CSFT) on September 9and December 21, 1982, and by the Bristol ConvalescentHome Grievance Committee (the Grievance Committee)between September 16 and December 21, 1982CSFT charges the Respondent with having violatedSection 8(a)(1) of the National Labor Relations Act (theAct) by promising its members increased wages and benefits and threatening them with shutdown of the facilityin order to induce them to abandon a strike and theirUnion, and with soliciting their support for a companyunion, and with violation of Section 8(a)(1) and (3) of theAct by refusing to pay its members who went on striketheir accrued vacation pay 630DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe Grievance Committee charges the Respondentwith having violated Section 8(a)(1) and (3) by refusingto reinstate and pay accrued vacation pay to those unlicensed employees who refused to cross the CSFT picketlinewith having violated Section 8(a)(3) and (1) byfiring an official of the Grievance Committee, and withviolations of Section 8(a)(5) and (1) by unilaterally ceasing the remittance of Grievance Committee dues deducted from paychecks and by refusing to furnish information requested by the Grievance CommitteeThe Respondent denied all allegations of wrongdoingand statutory violation and raised affirmative matter byway of defense in various of its answers (except in Case39-CA-1315), as follows that Respondentis in reorganization under Chapter 11 of the Bankruptcy Act, that itdoubts in good faith that the Grievance Committee represents a majority of the bargaining unit consisting of theunlicensed service andmaintenanceemployees, that theinformation requested in the Grievance Committees request for information, dated November 4, 1982,was nottimely, and the contract between Respondent and Unionwas extended for a year, pursuant to contractual provisions,that the employees who failed to cross the CSFTpicket line did so because of their fear of harassment andviolence, that the employees who failed to cross thepicket line have been lawfully replaced, that the employees who failed to cross the picket line did so in violationof the collectivebargainingagreement governing theiremployment that the offer to return to work made bythe employees who honored the picket line was not unconditional that an intervening state law disqualifiedthem from returning to the jobs that they had abandonedThe parties were afforded full opportunity to be heardto call examine and cross examine witnesses and to introduce any relevant evidence Posthearing briefs havebeen filed by the General Counsel and the RespondentOn the entire record and based upon my observationof the witnesses and consideration of the briefs submitted I make the followingFINDINGS OF FACTIJURISDICTIONThere is no issue as to jurisdiction The complaintsallege and the Respondent admits, and I find that theRespondent is a Connecticut corporation that operates ahealth care institution consisting of a nursing home inBristol,Connecticut, providing inpatientmedical andprofessional care servicesDuring the calendar yearending December 31, 1982, it derived gross revenues inexcess of $100,000 and received, at Bristol products,goods, and materials valued in excess of $5000 directlyfrom points outside the State of Connecticut and at allpertinent times has been engaged in commerce withinthe meaning of Section 2(2) (6) and (7) of the ActIt is alleged, admitted and I find that CSFT and theGrievance Committee at all material times have been andare labor organizations within the meaning of Section2(5) of the ActIITHE ALLEGED UNFAIR LABOR PRACTICESA General Statement of the Facts'The Respondent operatesa nursinghome in Bristol,ConnecticutHarry Ostreicher is one of the principals ofthe owning corporationwhich is the Respondent inthese proceedings Elizabeth Archer is the Respondent sadministratorBeverly Perugmi is the director of nursmg The Grievance Committee is the collective bargaining representative and has entered into a series of collective bargaining agreements with Respondent the latest ofwhich was in effect throughout the calendar year 1982on behalf of a unit defined therein as followsAll service and maintenance employees,includingemployees in the dietary department,nursing department,housekeeping departmentmaintenancedepartment,laundry department and administrativeaides, recreation directors patient care coordinator,administrators aide,but excluding registered nurses,licensed practical nurses, clericals, supervisors andguards, as defined in the National Labor RelationsActCSFT began an organizational campaign and on June14 commenced a strike against the Respondent 2 Twelveof its members participated in the strike and a picket linewas set up across the entrance to the nursing homeOn August 11, Ostnecher left the nursing home by aside exit and was hailed by some of the nurses on thepicket line as he was getting out of his car He calledback to them and about half a dozen of them crowdedaround his car A conversation ensued in which he madea number of statements the substance of which was asfollowsif the nurses abandoned their union they couldhave an in house union and he would be their representativehe would fire anyone they wanted fired,he would give them all sorts of raises and benefitshe would never recognize the Unionhe had set aside their vacation pay and theycould have it back if they came insidethey would get retroactive raises,if they wanted a pension, they could have a penlion,they should take off the picketsignsbecause hewould never recognize the Union, they wouldnever get back into the nursing home as long asthey belonged to that or any other union,if they wished, he would bring back a pharmacistwhom they knew who was no longer employed atthe home and he would fire the Director of Nursingif they wanted more money they could have it'The factsof the case are a narrative composite of the undisputed andcredited testimony admissions in the answers and data contained in theexhibits2All references to dates refer to dates in 1982 unless otherwise stated BRISTOL CONVALESCENTHOME631Ostreicher s reference to their getting back vacationpay was a reference to the fact that accrued vacationpay had not been paid to certain strikers despite requestOn the hearing it was stipulated that under the vacationpolicy of the Respondent employees received 2 weeksvacation after 1 year of employment and 3 weeks after 5years, that in computing the amount accrued the currentyear is excluded, vacation being based on servicethrough the preceding year, prior to these proceedings, acharge was filed (Case 39-CA-1279) but settled by anagreement for payment of vacation pay to six nurses whowere participating in the strike who had put in their vacation requests prior to the start of the strikeBy letter dated December 3, CSFT demanded payment of accrued vacation pay and sick pay for the othernurses, both the registered nurses and the licensed practical nursesThe Respondent made no reply to the requestTwo weeks before the strike, Archer summoned theentire first shift to a meeting at the nursing home It wasattended by all department heads, administrative personnel, and all nonlicensed personnelArcher informed themeeting that the nurses were planning to go on strikeand that if they wanted to protect their jobs, they hadbetter show up for work 3 Police protection for thosecrossing the picket line was promised by Archer About4 days before the strike, she called another meeting andtold them that protection would be provided by a pnvate security agency employed by the Respondent, employees would be provided with name tags and a vanwould pick them up at locations to be disclosed laterThose walking should on approaching the crossing tothe nursing home, await a signal before starting acrossOn the Friday evening before the strike, a majority ofthe members of the Grievance Committee, i e, the unlicensed personnel,met at the Bristol Regional HighSchool for the purpose of determining the course to betaken by the Grievance Committee during the strike Between 95 and 120 persons attended Abraham Pearson,the chairman of the Grievance Committee, described thediscussion as followsQ And, was there any decision made at thatmeeting as far as the strike?A No well we left it up to each individual Ifthey wanted to go in-a lot of people asked questionswhere was the van going to be and, youknow a few people said that they were going in because they had mortgages to pay and, you know, itwas just an open discussion on what could happen,you knowQ Was there any vote taken by the grievancescommittee?A Well we had asked how many people weregoing to cross the picket line and the majority ofthe people raised their hands and very few didn traise their handsAnd, you know we didn t takeany tally of any votes3 According to Hutchins the group was told thatwe had a contractual agreement that we would not go on strike that we could lose ourjobs if we didn t you know play by the rulesThe testimony of Stuart Hutchins,another officer oftheGrievance Committee,was to the same effect, describing the actions of the meeting as a vote not to strikeand a vote not to honor the picket lineOn the first day of the strike,however,although an estimated 80 percent of the membership of the GrievanceCommittee entered the nursing home,mostly in the vanprovidedby theRespondent or by driving their owncars through the picket line, a group of approximately 25who showed up at the normal time,dressed for work,nevertheless remained across the street with the picketing nurses The reasons for this will be examined in somedetail belowPearson attempted to arrange a meetingwith Archerand made one telephone call to her on eachof the first 2 days of the strike She told him she was extremely busy and no meeting was set up On the thirdday a group of officers of the Grievance Committee-Pearson,Hutchins,and Robert C Piring-crossed thepicket line and attempted to enter the nursing home Atthe door,theywere waived off by Archer, turnedaround and went back across the street Thereafter, thegroup of unlicensed employees who had not entered thehome on the first day of the strike remained away fromwork,and Archer filled 12 of theirjobswith new appointeesUnion dues were apparently deducted fromtheir wages and deductions from the wages of other unlicensed employees pursuant to the dues checkoff systemprovided for in the collective bargaining agreement werecontinuedHowever,though Respondent continued deductinguniondues from employees paychecks, itstopped forwarding the money to the Grievance CommitteeBy letter dated August 9,admittedly received byRespondent on August 12, turnover of the funds was requestedDear Ms Archer,We The Bristol Convalescent Home GrievanceCommittee, would like you to submit the names,date of hire titles and/or names of positions andrate of pay of all individuals hired in our BargainingUnit since 6/1/82 and thereafterFor the sole purpose of making sure these peopleare paying union duesWe would appreciate it ifyou would remit our union checks, effective as of6/14/82 to present Please send immediately to thisaddressc/o Abraham Pearson13 Dwight StBristolCt 06010Respectfully Yours/s/ Abraham PearsonThank YouThe Respondent did not answer this letter and provided none of the information requested No remittance wasmadeThe Respondent also failed to respond to demands forpayment of accrued vacation pay served by the Grievance Committee on November 4 on behalf of unlicensedemployees who had honored the picket line and byCSFT on December 3, on behalf of certain striking 632DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnurses4In settlementof a charge filed with the NationalLabor Relations Board, the Respondent had paid the accrued vacation pay of thosenurseswho put in for itbefore June 14, but has refused to make payment in thecase of those nurses who had not done so by the timethe strike startedOn August 12 the Grievance Committee sent Archera letter signed by 22 members of the Grievance Committee asserting that they were not on strike and were willing to return to work, unconditionally 5 No response wasmade by Respondent to this demand for reinstatementThe final matter in contention is the discharge of Manlyn VanBeveren for theft of company property VanBeveren returned from sickleave inJuly to find that herpost as recreation director was no longer availableDuring her absence, Pearson had worked outan arrangement with Beverly Perugini under which VanBeverenwould come back in as a nurses aide trainee At the timeof VanBeveren s return, her regular position was notbeing filled, and two applicants were waiting for it toopen up VanBeveren decided she did not wish to trainas a nursesaide and, at her own request, she was laid offso that she could collect unemployment insurance payments She subsequently changed her mind and began acourse asa nursesaide trainee on August 9 This involved attending a class for 4 hours each day On hersecond day at Pearson s request she picked up an employee suggestion box from the staff dining room andplaced it in the trunk of her car Perugini saw her doingit,summoned her on the loudspeaker system, and demanded that she bring the box back VanBeveren toldher Pearson had said it belonged to the Grievance CornmitteePerugini said it was property of the nursinghome VanBeveren went back to her car, got it, and* Accrued vacation pay was demandedby CSFT forBarbara BelangerClaudia Connelly Sandra Festa Joanne Houle Linda Dorman TanyaSakowskiMabel Hallstein Clara Posa Eva SheetsClaraMalteius andMarilyn Poirer Amounts claimed to be due to each of these were setforth in a schedule enclosed with the demandWith respect to SheilaSugrue no specific amount was demanded but Respondent was requested to furnish information as to her hours and the amount owed to her sothat claim could be made for payment of the same Demand for paymentto her was withdrawn by the General Counsel The Grievance Committee made demand on behalf of its members who honored the picket line5 The letter of August 8 1982 asserts that the officers of the Gnevance Committee who attempted to enter the Home to see Archer on June16 wanted to speak to her were concerned about the pushing and shoving and other incidents and were afraid to cross the picket line Theclear meaning of the letter is that that was the proposed subject of themeeting they wanted to have with Archer The request for permission toreturn to work is itself unconditional It statesWe are not on strike andare willing to return to work unconditionallyThe balance of the lettersets forth no condition regarding their returnThe signatories to theletter are described with the wordsHere is a list of all personal (sic]wishing to return to workThe signatories are Susan Gennett Jean HPerkinsVirginia BriggsRobert C Piring Stuart Hutchins AbrahamPearsonDonna Parenti Helen Swanson Lisa Belanger Dorothy CoppolaGeneva Earls Brenda EastmanCarolEdwards Nellie Goff HeidiKottkeAnne Mane Skorupuski Suzanne Thibodeace Maureen SoucyAnna Mane Ross Sharon Dufour and Janice Palance One signature isillegible(it looks like Bnere Roy) Several names alleged in the complaintare not on the letterCatyVandenheubal Sherri Riley Telschea DeMens Regina Syr and Carne Kolbioki Signatories to the letter who arenot named in the complaint are Sharon Dufour and the party whosename appears to be Roy Other than the demand for reinstatement thereis no evidence in the record identifying all the unlicensed employees whorefused to cross the picket line and were denied reinstatement and payment of accrued vacation payhanded it over to Perugini On August 11, VanBeverenwas summoned to a meeting with Archer and Perugini,was told that by taking the box she had broken everyrule of the nursing home, and was terminated for theft ofnursing home propertyB Promises Threats and Solicitation by OstreicherThe pickets who testified concerning the conversationwith Harry Ostreicher on August 11 clearly indicatedthat they had greeted his rather extravagant promiseswith skepticism, derision, and banter They did not beleeve him and they told him so Though he invited themto come into the nursing home the next day to talk tohim none of them accepted his invitation Repeated invitations were also declinedThe Respondent contendss that the nurses' testimonyclearly shows that he was kidding around and suggeststhat therefore no liability should attach to his statementsThat defense is untenable as a matter of law and as amatter of factThe nurses may have been kiddingaround, but I fail to see any evidence that he was jokingHe appears to have persisted in pressing his argumentson them in the face of their sarcasm The fact that thenursesdid not take him seriously does not mean that hewas not seriously attempting to induce them to abandonthe strike and give up the CSFT by making a combingtion of threats and promises In fact unlike the situationregarding the promises, there is nothing in the record regarding the nurses reaction to the threats Only thethreats themselves are in evidence There is consequentlynothing on which a finding that they were made in jestcan be based (assuming, indeed, that that would be a defense)We know only the nurses' frame of mind In the absence of evidence respecting Ostreicher s state of mindwhen he made the threats and promises the contentionof the Respondent that they were not advanced seriouslyisunsupportedOstreicher did not testify, leaving thenurses testimony wholly uncontroverted and requiringthat I draw an inference unfavorable to the Respondentfrom his failure to appear and explain the circumstancesThe interpretation of the statements made by him musttherefore be literal as any other interpretation would bespeculativeIt is of no importance who started the conversationbecause in the circumstances of this encounter, thatcannot affect the character of the statements as threatsand promisesMy conclusion that Ostreicher s proposals and threatswere made with serious intent is of significance in connection with my analysis below of the evidence relatingtoRespondents motive in withholding payment of accrued vacation pay from strikers and other employeeswho honored their picketlineInconnection with thematter here under discussion however the law is clearthatOstreicher s intentions are irrelevant and even if Ihad reached a different finding regarding them the lack6Respondents postheanng Br 3 BRISTOL CONVALESCENTHOME633of serious intent would not be available to the Respondent as a defense 7Accordingly, I find thatthe statementstestified to bythe pickets were made by Ostreicher and violated Section 8(a)(1) of the ActC Refusal to Pay Accrued Vacation Pay to Nursesand Unlicensed Employees Who Honored the PicketLineThough the Respondent settled a proceeding broughtbefore the National Labor Relations Board by some ofthe nurses who had put in for their vacations prior to thecommencement of the strike, by agreeing to pay their accrued vacation pay, it has steadfastly refused to makepayment of accrued vacation pay to those nurses whoapplied for their vacation pay after June 14 and to members of the Grievance Committee who honored thenurses picket line on June 14 and thereafter There is noissue of fact respecting such nonpayment and entitlementis not an issue in these proceedings Archer expressly testified that the Respondent recognizes its obligation topay the accrued vacation pay questions only whether allof those named in the complaint in Case 39-CA-1471 areentitled to it It appears that some of the nurses mayhave taken their vacations Nevertheless, Archer offeredno information that would have clarified the issue In thecase of Sheila Sugrue, Archer had failed to furnish information requested by CSFT, which claimed both vacationbenefits and sick pay for her, and similarly failed to clanfy the matter at the hearingThe issue in this proceeding is whether the Respondent's failure to make payment to date constitutes anunfair labor practiceThe Respondent contends that ithas not violated the Act because nonpayment was not aresult of discrimination against employees or former employees on account of their engagement in protected activitiesbutwas due entirely to the serious financialplight of the Respondent Archer testified that in October cash flow was adequate enough to enable the Respondent to agree to pay the vacation pay owed to thesix nurseswho filed charges with the Board Monthlypayments through March 1983 were arranged with themand according to Archer, it was the Respondent's intention to pay all of such obligations thereafterHowever,reduction in the number of beds caused a drastic increaseinRespondents cash flow, making further payments impossibleThis contention fails legally and factuallyThat theRespondent refused to pay accrued vacation benefits as areprisal against the strikers and those who honored thepicket line is abundantly clear from the simple fact thatJune 14, the day the strike started, was the demarcationline between who got their money and who did not,from the fact that, when pressed in a proceeding broughtbefore the Board, Respondent found the money to pay it,and from the fact that Ostreicher explicitly promised thenurseswho were picketing on August 11 that if theywould abandon the strike and the Union he would,among other things, give them their vacation pay 8Even if the Respondent's actions had been promptedby severe financial troubles (and I have no doubt thatthe existence of an excuse not to meet this expense waswelcome), its unilateral failure to honor its vacation payobligation in accordance with the collective bargainingagreement constitutes a violationof the Act,beingdiscrimination in its simplest form'and requiring the Employer in such circumstances to come forward with 'evidence of legitimate motives' for the failure to pay, speculation on its motives being insufficient9Section 8(a)(1),(3), and (5) of the Act are violated, for what is involvedisunilateral alteration of the wage scale 10In languagewhich clearly embraces the circumstances of this case,the Board has set out the rationale as followsIt cannotbe gainsaidthat an employer's decisioninmidterm of a contract to pay its employees forthe remainder of the contracts terms at wage ratesbelow those provided in the collectivebargainingagreement affects what is perhaps the most important element of the many in the employment relationship which Congress remitted to the mandatoryprocess of collective bargaining under the Act Because so substantial a portion of the remaining aspects of a bargaining contract are dependent uponthewage rate provision, it seems obvious that aclear repudiation of the contracts wage provision isnot just a mere breach of the contract, but amountsas a practical matter, to the striking of a death blowto the contract as a whole and is thus in reality, abasic repudiation of the bargaining relationshipWebelieve the jurisdiction granted as under the Actclearly encompasses not only the authority but theobligation to protect the statutory process of collective bargainingagainstconduct so centrally disruptive to one of its principal functions-the establishment and maintenance of a viable agreement onwagesTurning to the merits, Respondentallegesthere isno room in the facts for any finding that its conductviolated thegood faithbargaining standards imposed upon it by the Act It urges, in this respect,that its sole motive and intent in reducing wageswas to meet an economic crisis, that its action infact had the salutary effect of preserving for employees jobs they would otherwise have lost andthat it advised the Union fully of all the reasons for7Motive is irrelevant to a finding of violation of Sec 8(a)(1) the Actis violated if the employers statement would reasonably tend to interferewiththe free exercise of employees rights under the Actregardless ofwhether the employer meant statements as threats or whether employeesactually felt threatened SeeMarion Rohr Corp261 NLRB 971 977 fn 5(1982) (friendly and humerous threats in presence of other unfair laborpractices cannot be ignored)Poletti s Restaurant261 NLRB 313 (1982)El Rancho Market235 NLRB 468 (1978) enfd mem 603 F 2d 223 (9thCir 1979)8 The nurses skepticism and the contention of Respondents counselthat Ostreicher was not serious did not preclude me from finding that hemade the statements attributedto him withthe serious intent of inducingthem to abandon the strike and I have found Consequently his promiserespecting the vacation pay is one of the factors that ought to be considered in ascertaining the reasonwhy paymentwas withheld9NLRBvGreat Dane Trailers388 U S 26 32 (1967)ioNassau County Health Assn227 NLRB 1680 (1977)Oak CliffGolmanBakingCo207 NLRB 1063 (1973) 634DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDitsaction and of the financial facts supporting itWe have no doubt that Respondents description ofitsmotive and its object is a truthful one But wehave herea situationwhere these considerations areirrelevantThe unambiguous language of Section8(d) of the Act explicitly (1) forbade Respondent'smidterm modification of the contracts wage provilionswithout the Union s consent, and (2) grantedtheUnion the privilege it exercised to refuse tograntconsentNowhere in the statutory terms isany authority granted to us to excuse the commission of the proscribed action because of showingeither that such action was compelled by economicneed or that it may have served what may appearto us to be a desirable economic objective Toborrow the words of the Supreme Court, what musthere be recognized is that [t]he law is its ownmeasure of right and wrong, of what it permits, orforbids, and the judgment of the courts [and of theBoard] cannot be set up against it in the supposedaccommodation of its policy with the good intention of parties and, it may be, of some good resultsStandard Sanitary Mfg Co vUS, 226 U S2049From all this, it follows that Respondent sunilateralmodification of the wage provisions of itscontract violated Section 8(a)(5) and (1) of the Actas alleged 11In the present case the Respondent has attempted tomodify the contract unilaterally without either notice toor discussion with the Grievance Committee resulting ina clear violation of Section 8(a)(1) (3) and (5) of theAct 12D Refusal to Remit Dues and Furnish InformationRespondents violation of Section 8(a)(5) of the Act byreason of its failure to remit dues to the Grievance Committee and by reason of its failure to provide the Grievance Committee with certain requested information isclearly established 13The evidence is uncontrovertedthat the Respondent has continued to collect union duesfrom members of the unit of unlicensed employees coveyed by its collective bargaining agreement with theGrievance Committee Its power and authority to do soderives from the collective bargaining agreement Nevertheless it has made no remittance to the Grievance Committee since May 1982At the hearing, Archer explained the failure to makeremittance by asserting that she did not know to whomI IOak Cliff Golman Baking Co207 NLRB 1063 1064 (1973) enfdmem 505F 2d 1302 (5th Cir 1974)12 A violation of Sec 8(a)(5) is found pursuant to the unopposedmotion of counsel for the General Counsel made at the conclusion of thehearing to conform the pleadings to the proof Decision was reservedbecause of lack of specificity with respect to the conformance Themotion is granted to the extent that the conduct of the Respondent infailing to make payment of accrued vacation pay to sinkers and employees honoringtheir picketline regardingwhich the facts were fully litigated at the hearing and were substantially admittedby theRespondentconstitute violation of Sec 8(a)(5) of the Act as well as Sec 8(a)(1) and(3) and the complaints in Cases 39-CA-1419 39-CA-1420 and 39-CA-1471 are deemedamendedaccordingly13Merryweather Optical Co240 NLRB 1213 (1979)or where to send the money She testified, I am awaiting instructions 14 This is a highly unsatisfactory explanation, in view of the lack of any evidence whatsoeverthat she attempted to find out, in view of the explicitprovisions of the collective bargaining agreement providing that all dues, assessments, and other moneys withheldfrom employees shall be transmitted to the GrievanceCommittee by the 15th day of the month following themonth in which the money is collected, and in view ofthe very clear and precise instructions contained in thedemand for remittance dated August 8, which is quotedin full in the statement of the facts of this caseWith respect to the charge that the Respondent failedtofurnish the information requested in that samedemand, the Respondent offered no evidence whatsoeverto controvert the evidence that the information had beenrequested and that no response had been furnished Respondent has addressed the issue only by denying knowledge or information sufficient to form a belief as to theallegations that the information had been requested andnot furnishedwhile alleging affirmatively that thedemand was untimely The information sought is of thetype needed to enforce compliance with the terms of thecollective bargaining agreementThe letter to Archerstated,For the sole purpose of making sure thesepeople are paying union dues It is therefore presumptively relevant,15 but the Respondent has made no attempt to show that there is in fact no need for the information or questioned the Grievance Committees right tohave it Respondent's failure to furnish the informationimpedes the objective of enforcing the collective bargaining agreement 16 The notion expressed that the request for information regarding collection of union dueswas not timely ignores the obligation of the Respondentto furnish information required to enforce the agreementthough the agreement had been extended for a year andno negotiations were pending the information was stillpresumptively relevant Because of the actions of the Respondent in replacing employees hiring new employees,and failing to remit union dues while continuing to collect them an actual need would appear to have beendemonstratedThe doubt expressed in one of the Respondent s answers whether the Grievance Committeerepresents a majority of the bargaining unit was not14 Counsel for the Respondent has argued that Respondent lacks qualificationto determine the original owner as between the two groups(Respondent s Postheanng Br p 9) No identification is made of thegroups referred to and there is no evidence that any group other than theGrievance Committee is entitled to or claims to be entitled to all or anyportion of the funds collected from the employees by the Respondent Abare assertion by Archer that 80 percent of the unlicensed employees andmembers of the unit crossed the picket line and have been working in noway raises any question as to the right of the Grievance Committee toreceive the union dues collected pursuant to the collective bargainingagreement in which it is the exclusive bargaining representative of theunit15 InGeorgetown Holiday Inn235 NLRB 485 486 (1978) the BoardnotedHowever it is well settled that the names and addresses of unitemployees like wage data are presumptively relevant to the Union s roleas bargaining agent either during contract negotiations or during theterms of an agreement Hence no showing of particularized need wasnecessary16BostonHerald Traveler Corp110 NLRB 2097 (1954) enfd 223 F 2d58 (1st Cir 1955) BRISTOL CONVALESCENT HOMEbacked up by any evidence which would require that Iignore the fact that there is a subsisting collective bargaining agreement in effect between the Respondent andthe Grievance CommitteeConsequently,Ifind that the Respondent has violatedSection 8(a)(5) of theAct by itsrefusal to remit theunion dues collected andby itsrefusal to furnish the information requestedE Termination of Marilyn VanBeverenThe reason given for the discharge of Marilyn VanBeverenwho was secretary of the Grievance Committeewas that she stole a suggestion box Archer testified thatthere was no other reason for her discharge The explanation furnished by Beverly C Perugini, the director ofnursingservices, sounded like a prepared statement forthe record rather than a statement of the actual reasonsfor the dischargeQ Why was she terminated?A The employees suggestion box belongs to allemployees Since eighty per cent were in the building, the box basically belonged to the majority ofthe employees of Bristol Convalescent HomeQ Why did you decide to terminate her?A Its a violation of the personnel policy Anystealing of property-it s one of the conditions ofdischarge under the personnel policy of our facilityJUDGE LAWRENCE Were you offered any explanation as to why she took the suggestion box?THE WITNESSBecauseshe thought it belongedto the Union Eighty percent of the union memberswere still in the buildingArcher, who made the decision to fire VanBeverentestified that the suggestion box was an employees suggestion box, it was removed from the employees staffdining room that immediately on its removal the Director of Nurses asked her to return it which she did,and then we had a meeting the next day with one of thein house grievances representatives with us " VanBeveren s explanation that she had been asked to remove it byPearson, that she thought it belonged to the GrievanceCommittee and that she complied immediately with Perugini'sdemand for return of the box, seems to havefallen on deaf ears She was fired for taking the box outto her carAccording to Archer the suggestion box had been installed at Pearson s request for the benefit of the employees to collect suggestions for what she termedgeneralfacility benefit " Archer said she had a key for it, but admitted that the contents of the box had never been removed by anybody to her knowledge from the time ofits installationa year before the incident with VanBeverenWhen asked whether there existed any arrangement for emptying the box from time to time, she conceded that Pearson as head of the Grievance Committee,was supposed to do it and that he was supposed tomonitor the contents of the box for whatever purposesthe Grievance Committee wantedIn spite of this testimony Archer insisted that VanBeveren was discharged for removing facility property635Itwas facility property, in the facility, attached tothe physical plant of the facility " This inappropriate invocation of the law of fixtures was followed by assertions on her part that she had a key to the box and thatfrom time to time she opens the box to read the employees suggestionsArcher s careful restriction of her testimony aproposof the last mentioned point to the present tense underscores the evidence that current practice is not what prevailed up to June 14 and corroborates testimony byHutchins that the box was constructed by a friend of hismother and that he had the only key to it Pearson testifeed that the box was intended as a receptacle for suggestions from employees relating to upcoming contract negotiationsWhereas Archer admitted that she had neveropened the box prior to June 14, Pearson testified thathis practice was to open it every 2 weeks, review thesuggestions, and return them to the box for storage untilneededHe asked VanBeveren to get the box for himwhen she returned to work because he felt that an unduelength of time since he had reviewed its contents (priorto June 14) had elaspedIconclude on the basis of all the testimony on thepoint that the box was installed at the request of theGrievance Committee for its own purposes rather thanthose of the Respondent and that Archer and Peruginiwere well aware of the fact Even in the event of thefar fetched possibility that they believed the box reallywas property of theRespondent,Iwould expect thatArcher and Perugmi would have intuitively recognizedthat the caption and asportation of the box by VanBeverenwere without the criminal intent required forcriminal liability to attach to her act, and that thieves donot usually return property on requestThe firing of an employee on a trumped up chargesuch as this is indicative of animus Other evidence of itis abundant The fact cannot be ignored that this incidentoccurred at the very inception of her return to employment with the Respondent in her capacity as a nursesaide in traininginto which she had been invited after shehad contested her layoff from her job as recreation director by filing a charge with the National Labor RelationsBoard and by filing a grievance through the GrievanceCommittee Though VanBeveren had to cross the picketline to report back to work there was no question as towhere her sympathies layItwas apparent that VanBeveren was an ardent supporter of the Grievance Committee and an active participant in its activities Even after she was fired, she had anexchange with Archer regarding differentials in pay ofnew employees in violation of the collective bargainingagreement and she had alerted new workers of the factthat there was a contract and that it contained pay provilionsdifferent from the payscale underwhich they wereworkingAlthoughRespondents personnel may nothave been aware of all her activities, they certainly knewher attitude and interestsThey avoided rehiring herafter her return from medical leave on July 7 She testifeed she offered to take another job other than recreationdirector and she finally agreed to nurses training Theyfired her at the first opportunity after she began training 636DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDShe returned on August 9, the incident with the box occurred on August 10, she was discharged on August 11VanBeveren testified that when Perugini directed herto bring the suggestion box back from her car, Peruginideclared that she didn t know where my loyalties were,in there or outside with themThough Peruginitestified after VanBeveren, she did not deny making thestatement and offered no explanation of it In the meeting on August 11 VanBeveren was told as soon as shewalked into the room that she had broken every rule inthe place by taking the suggestion box out of the placeand that they had a meeting and that they had no alternative but to terminate me It was all settled before shewalked inAccordingly, I find that she was discriminatorily discharged in violation of Section 8(a)(3) of the ActF Refusalto ReinstateUnlicensed Employees WhoRefused to Cross Picket LineA group of more than 20 members of the GrievanceCommittee, including its chairman, Abraham Pearsonand two officers, Stuart Hutchins and Robert C Pinng,did not cross the picket line set up by CSFT when theyarrived for work on Monday morning June 14, thoughthey were dressed for work Thecomplaintsissued bythe General Counsel in Cases 39-CA-1419, 39-CA-1420,and 39-CA-1469, all allege that they refused to crossthe picket lineand that Respondents actions againstthem because of it were discriminatory in violation oftheAct The Respondent contends that these workersengaged in an unlawful sympathy strike which violatedthe no strike provision contained in the collective bargaining agreement That provision reads as follows15It ismutually agreed by the parties to thisAgreement that there shall be no strike slowdown,walkout or stoppage of work by the Committeenor shall there be any lockout by the Employerduring the life of this Agreement and that any difference or misunderstanding that may apse betweenthe contracting parties shall be amicably adjustedby and between the parties themselves and if theparties themselves cannot amicably adjust the difference then the matter shall be referred to arbitration as provided for in this AgreementPearson and Hutchins testified that they did not crossthe picket line because they were fearful of harassmentand violence Pearson also testified that they did notcross because a signal which the Respondent was supposed to give them was never given In addition, Pearson testified that they could not come into the Home onthe van that the Respondent was using to bring most ofthe employees in because they had never been advised ofthe location of the pickup pointsThe concern about the possibility of violence testifiedto by Pearson and Hutchins seems to have had somebasis in fact for the Respondent made elaborate provisions to bus in employees through the picket line in avan with covered windows It also hired security guardsHowever, evidence of actual violence or harassment isalmost nilOnly two incidents were testified to by Pearson and Hutchins In one, a woman who started crossingwithout the signal from the security guards was pushedback and denied admittance by the security guards shewas not given a rough time by the pickets In the otherincident, a male nurse who tripped on the way in blamedthe picketsThough no signal came from the Home attempts totelephone Archer or contact her in some other fashionwere extremely lackadaisical and Pearson s testimonyshows that he was interested in having a meeting withArcher rather than safe conduct through the picket lineOn Monday morning, June 14 Pearson tried to talk toArcher by telephone, but waited 4 hours before placingthe callWhen he did, he asked for a meeting, and saidnothing about difficulty getting across the street past thepicket lineOn Tuesday morning, June 15, he waited 31/2 hours before placing a call and again asked for ameetingHe testified that he was unable to tell Archeranything more than that he wanteda meetingbecause ofher abruptness and refusal to converse with himNevertheless, on the third morning, Wednesday June16 the fear of violence appears to have vanished andPearson and several others started through the picketline to cross the street without any signal from the Homeor the people guarding it They were not stopped by thepicket lineArcher stopped them by waving them offThey telephoned her from a nearby house and Archertold them she did not want them on the propertyNo attempt was made by Pearson or Hutchins to explain the failure to send a message to Archer through theemployees who were regularly reporting to work insidethe home Theiraccusationthat Archer deliberately concealed from them the location of the points at which thevan was picking up workers who wished to cross thepicket lineringshollow in view of the utter lack of anyevidence that all the persons who honored the picket linewere lacking that information or any evidence that evena minimal attempt was made to get that information fromthe hundred or so employees who were riding the vanor coming in in their own cars Pearson in fact, testifiedthat the location of the pickup points was discussed in anopen meeting of the Grievance Committee just beforethe strike startedI believe that the explanation lies in Pearson s testimony that he was in contact- consultationmight be amore accurate description-with Carl Linneon theCSFT strike manager on the scene The overwhelmingimpression that I have from the testimony is that in failing to cross the picket line the unlicensed employees andmembers of the Grievance Committee were acting insympathy with the strike called by CSFT The testimonyof Pearson and Hutchins exhibited confusion, which mdicates that a combination of motives unquestionably existed This is apparent in the testimony regarding the purpose of the telephone calls to Archer and what theywanted to negotiatePearson indicated in his testimony that he wanted to discuss the failure of Archer tosignal the Grievance Committee members that it was allright to attempt to cross the picket line Hutchins saidtheywanted to let Perugini know that they did notknow where to congregate to be given a ride through BRISTOL CONVALESCENT HOME637the picket line in the van He also indicated, somewhatvaguely, that he wanted to discuss whether they shoulduse the van or their own cars and he wanted tostraighten out the matter of his having been replacedHis explanaton for remaining on the picket line was thathe saw the male nurse get trippedThat was the firstday and I figured since we did not get in there on thefirstday because of that wed have to negotiate to getback inHowever, in any of the eventualities just discussed, thefailure to cross the picket line constituted activity protected by law If the actions of those who honored thepicket line are viewed as a sympathy strike, as contendedby Respondent, such a strike did not violate the no strikeprovision quoted above from the collective bargainingagreement, since it does not contain an express waiver ofthe right to conduct a sympathy stnke 17 If the refusal tocross the picket line was prompted, in the case of someof the unlicensed personnel, by fear of harassment or violence or by mere sympathy with the strikers, on a purelyindividual basis,it isprotected activityThe motive isimmaterial18 The right to act on an individual basis, despite the formal action of the Grievance Committee indeciding not to honor the CSFT picket line is preserved 119That being the case, the failure of the Respondent tohonor the Grievance Committee's written request for thereinstatement of the signatories to the letter of August 8must be held to constitute a violation of the Act unlessthe Respondent establishes the existence of a valid reasonfor refusing such reinstatement, which excludes the discrimination which is alleged 20The Respondent wholly failed to do so Instead it suggested several transparently pretextual reasons (1) thatthe requirements of the nursing home operation hadmade the hiring of those replacements necessary, (2) thatan intervening Connecticut statute had rendered the unlicensed employees who had been terminated no longerqualified, and (3) that the employees had violated company policy by failing to telephone in for 2 consecutivedays to advise that they were not coming inReference has been made to circumstances from whichunion animusmay be inferred and to hostility to the activities of the employees in the discussion of VanBeveren s terminationIn connection with these other employeesArcher freely admitted that they were not reinstated17A no strike provision in a collective bargaining agreement that doesnot expresslyrefer to sympathystrikes or refusal tocrosspicket linesdoesnot waivethose rights and dischargeof employeeswho exercisesuch rights is an unfair labor practice in violationof the ActAmcor Devistun 247 NLRB 1056 (1980) enf denied641 F 2d 561 (8th Or1981) (onbasis that otherevidenceestablished that union did not maintain its rightto engage insympathy strikes butrestating and confirming the principleof nonwaiver as stated)Gary Hobart Water Corp210 NLRB 742 (1974)enfd 511F 2d 284 (7th Cir 1975)18 Under Board decisions motivation for refusal to cross a picket lineis irrelevantCongoleum Industries197 NLRB 534 (1972)Cooper ThermometerCo154 NLRB 502 (1965)19 An employee who honorsa lawful picket line is engaged in protected activity without regardtowhetherhe is a member of the picketinglabor organization or is merely sympatheticto the objectives of thepicket lineKapiolaniHospital231 NLRB 34 42 43 (1977) enfd 581 F 2d230 (9th Or 1978)20Laidlaw Corp171NLRB 1366(1968) enfd 414F 2d 99 (7th Cir1969)NLRB v Fleetwood Trailer Co389 U S 375 (1967)because they had honored the picket line She did notdeny and admitted facts from which animus can be inferred, such as her refusal to admit or talk to Pearson,Hutchins, and Piring when they crossed the picket lineon the morning of June 16 her insistence that she hadnot replaced them but terminated them ( They voluntarily quit their job as far as we were concerned ), and aswill be mentioned below, her refusal to reinstate employees whose jobs had not been filled by replacements 21Archer refused reinstatement to all the 22 employeeswho requested it, though only 12 of the positions wereactually filled and 10 jobs remained available That isnot, however, the whole story, because the replacementswere not hired right away The list of replacements furnished by Archer in the course of her testimony showsthat three positions were not filled by replacements untilJulyHutchins was not replaced until mid August Pearson, on the other hand, was replaced on June 15ShiftNurses AideReplacementHired73Donna Parenti7/773Helen Swanson6/1573Virginia Briggs7/1073Dorothy Coppola6/2573Susan Gennett6/223 11Heidi Kottke6/1573Jean Perkins6/293 11Ann Mane Skorupski6/223 11Cathy Vanderheubal6/283 11Susan Thibodeau7/273Susan Hutchins8/1784PorterAbraham Pearson6/15The Respondent failed to meet the test as set forth inGary-HobartWater Corp210 NLRB 742, 746 (1974)enfd 511 F 2d 284 (7th Cir 1975)The Board has held in cases involving sympathystrikesalthough primarily when the activity wasengaged in at the premises of another employerthat although the refusal to cross the picket line ofanother union is protected this right must be balanced against the business interest of the employerand that it is only when the employers business interest to replace employees is such as clearly to outweigh the employees protected right that an invasion of the statutory right is justified(Redwing CarriersInc,137 NLRB 1545,Overnite TransportationCo, 154 NLRB 1271) The termination of employees is justified where the employer `acted only topreserve efficient operation of his business, and terminated theemployees only so it could imme21 That terminations were not for the purpose of preserving the Respondent s operations at requisite level of efficiency but were punitive innaturemay be shown by the fact of replacement of only a few of thedischarged employees after a lapse of time and failure to demonstrate thatterminations were necessary in order to obtain replacementsGary HobartWater Corpsupra 638DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDdiately or within a short period thereafter replacethem(Redwing Carriers,supra at 1547)The assertion that failure to telephone in was a factorin their termination is not borne out by statements madeby Archer to the State of Connecticut in connectionwith the employees unemployment insurance claims Itisa reasonthatwas never asserted prior to the hearingand was only brought up at the 11th hour in the courseof Archer s testimonyThe assertion that newly hired personnel, especiallynurses aides,were required to be certified in accordancewith Connecticut state law, which became effective January 1, conflicts with the facts that 12 new employeeswere not certified when they were hired, not all the 22who honored the picket line and were seeking reinstatement werenurses aides,because the 22 were already inthe Respondents employ at the time the statute wentinto effect, they were either exempt or were entitled tobecome certified by takingan examination(as the 12newly hired aides didafterthey were hired), and theywere entitled to preference under the collective bargaining agreementThe pretextual nature of the Respondent'sasserted reason for refusing to reinstate them is demonstrated,among other things, by the case of RobertPinng,who had been theraputic recreation program directorHe had been president of the Grievance Committee and,under the Greivance Committee constitution, atthe time of the strike held the office of adviser to the incumbent president, PearsonHe was also serving asunion steward for the recreation department Pinng testifeed that he became certifiedas a nursesaide by taking achallenge test at theBristolConvalescentHome 2months before the strike He therefore could have beenrecalledwithout difficulty so far as the new law wasconcernedThus all the employees involved were either alreadyqualified under thenew legislation,had specialties thatdid not require certificationwere exempt because theywere working in the subjectpositionsat the time the legislation becameeffective, or were prepared and qualifiedto take tests to obtain the necessary certificationAs I find the reasons stated by Respondent for its failure to reinstatethe employees who unconditionally requested reinstatementon August 8 to be pretextual Ifind that the Respondent has violated Section 8(a)(1) and(3) of the Act 22IIITHE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe unfair labor practices committed by the Respondent have a close intimate, and substantial relationship totrade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstructing commerce and the free flow of commerceCONCLUSIONS OF LAW1Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act22NLRB Y Wright Line251NLRB 1083 (1980) enfd 662 F 2d 899(1st Cir 1981) cert denied 455 U S 989 (1982)2The Grievance Committee and CSFT are labor organizationswithin themeaningof Section 2(5) of theAct3The Grievance Committee at all pertinent timeswas, and continue to be, the exclusive representative forthe purposes of collectivebargainingwithin themeaningof Section 9(b) of the Act of employees of Respondent ina bargaining unit defined as followsAll service and maintenance employees, includingemployees in the dietary department,nursing department,housekeeping departmentmaintenancedepartment, laundry department and administrativeaides,recreation directors, patient care coordinatoradministrators aide but excluding registerednurses,licensed practicalnurses,clericals, supervisors andguards, as defined in the National LaborRelationsAct4Respondent violated Section 8(a)(1) of the Act by(a) Promisingincreased wages, pension benefits job secunty and improved working conditions if employeesabandoned a strike in which they were engaged and rejectedCSFT as their collective bargaining representative(b) Threatening employees with closure of the BristolConvalescent Home unless they abandoned support forthe CSFT(c) Soliciting employees to support a company union5Respondent violated Section8(a)(1) and(3) of theAct by(a)Discharging and refusing to reinstate the followingnamed employees because they refused to cross a picketlineestablishedby CSFT on June 14, 1982, StuartHutchins Robert Pinng Abraham Pearson, Donna Parenti,Helen Swanson, VirginiaBriggs,Dorothy Coppola,Brenda EastmanCarrol Edwards Susan Gennett NellyGoff, Heidi Kottke, Jean Perkins, Ann Marie SkorupskiMaureen Soucy, Susan Thibodeau Anna Mane RossLisaBelanger,Geneva Earls, and Janice Palance(b)Discharging Marilyn VanBeveren6Respondent violated Section 8(a)(1) (3), and (5) ofthe Act by(a)Refusingto pay accrued vacation pay to the following employees because they engaged in a strikeBabaraBelangerJoanne HouleClaudia ConnellyLinda DormanSandra FestaEva SheetsCarol MalteiusTanya SakowskiMarilyn PoirerMabel HallsteinClara Posa(b)Refusing to pay accrued vacation pay to the following employees because they refused to cross a picketlineestablishedby other striking employees StuartHutchins, Robert Piring AbrahamPearson,Donna Parenti,Helen Swanson, VirginiaBriggs,Dorothy Coppola,Brenda Eastman,Carrol Edwards Susan Gennett, NellyGoff Heidi Kottke Jean Perkins Ann Mane Skorupski,Maureen Soucy Susan Thibodeau, Anna Mane Ross,Lisa Belanger Genera Earls, and Janice Palance BRISTOL CONVALESCENTHOME6397Respondent violated Section 8(a)(1) and(5) of theAct by(a) Refusing to furnish to the Grievance Committee information it requested regarding the names,dates of hire,titles or names of positions and rates of pay for all mdividuals hired into the bargaining unit described in Conclusion ofLaw 3,supra,and the amount of dues collect-ed from employees'checks since June 14, 1982,pursuantto the checkoff provisions of the collective bargainingagreement between the Respondent and the GrievanceCommittee(b)Ceasing the remittance to the Grievance Committee of dues deducted from employees paychecks pursuant to the checkoff provisions of the collective bargaining agreement between the Respondent and the Gnevance Committee without prior notice to the GrievanceCommittee or affording the Grievance Committee an op-portunity to negotiate and bargain with respect to refusalto make deductions or remittancesTHE REMEDYHaving found that the Respondent engaged in unfairlabor practices,I recommend that Respondent be directed to cease and desist therefrom and take certain affirmative action to effectuate the policies of the Act I recommend that the Respondent be directed to offer to all theemployees named in Conclusion of Law 5 immediate andfull reinstatement to their former positions or, if thesepositions are no longer available, to substantially equivalent positions,without prejudice to their seniority orother benefits and privileges,and that Respondent be directed to make them whole for any loss of earnings theymay have suffered by reason of their discharge, withbackpay to be computed in the manner prescribed inF W WoolworthCo,90NLRB 289 (1950),with interestto be computed in the manner prescribed inFlorida SteelCorp,231 NLRB 651 (1977)andIsis Plumbing Co138NLRB 716 (1962)In the case of Marilyn VanBeveren,backpay is to be computed from the time of her discharge on August 11,1982, less her net earnings for theperiod In the case of the other employees,who were refused reinstatement,backpay shall be computed from thedate of their unconditional offer to return,to wit August8, 1982,less their net earnings for the period In this connection,with respect to all of these employees,Iwill further recommend that the Respondent,with respect toeach such employee,be directed to expunge from its filesany reference to the disciplinary discharge of the employee and notify the employer that such action has beentaken and that evidence of the employee's unlawful dis-charge will not be used for future personnel actionsagainst the employeeApart from and separate from the above recommendeddirection for payment of backpay and interest,Iwill further recommend that the Respondent be directed to payto the employees named in Conclusions of Law 6 the accrued vacation pay that the Respondent has withheldfrom them,with interest Finally,Iwill recommend thatthe Respondent be directed to turn over to the Gnevance Committee all dues deducted from the paychecks ofemployees in the above described unit and that Respondent provide to the Grievance Committee as soon as practicable the information the Grievance Committee requested on August 9 1982,as set out in Conclusion ofLaw 7(a)[Recommended Order omitted from publication